Case 7:21-cv-02739-KMK Document 1-1 Filed 03/31/21 Page 1 of 10




  EXHIBIT A
FILED: WESTCHESTER COUNTY CLERK 03/18/2020 04:03 PM                                                                                                                                                      INDEX NO. 54410/2020
NYSCEF DOC. NO. 1Case 7:21-cv-02739-KMK Document 1-1 Filed 03/31/21 Page 2 of 10
                                                                     RECEIVED  NYSCEF: 03/18/2020




         SUPREME                    COURT               OF THE              STATE            OF      NEW YORK
         COUNTY                OF WESTCHESTER




         United        States            Tennis         Association,               Inc.      and      USTA
         National        Tennis              Center         Incorporated,


                                                                                          Plaintiffs,
                                                                                                                                           SUMMONS                        WITH              NOTICE
                       vs.
                                                                                                                                           Index           No.:

         Employers             Insurance                 Company              of   Wausau,
         a subsidiary               of    Liberty           Mutual          Holding            Coñipaily,              Inc.,               Date           Pureliased:              March                18,    2020

         Liberty       Mutual              Fire      Insurance              Company,               Liberty
         Mutual        Insurance                Company,               and      Liberty          Mutual

         Holding         Company,                   Inc.,


                                                                                          Defendants.




         TO THE              ABOVE-NAMED                                DEFENDANTS:


                       YOU            ARE         HEREBY                    SUMMONED                         to answer              the     complaint                in this           action       and         to serve



         a copy       of your             answer,           or,    if the      complaint              is not         served         with     the          Summoils,               to serve              a notice            of


                                          Plaintiffs'
         appearañce             on                                attorneys           within         twenty          (20)      days        after      the      service            of    this      Summons,


         exclusive           of the         day      of     service,          or if    service          of    this     Summons                 is made             by     any      means            other            than



         by   personal              delivery            to you       within        the       State      of New              York,      within             thirty        (30)      days          after         such


         service       is complete.


                      PLEASE                   TAKE               NOTICE              that     the      nature         of this        action          and      the       relief        sought            is set forth


         in the      Notice          below.


                      YOU             ARE         HEREBY                    NOTIFIED                    THAT            should         you         fail     to answer              or appear,                  a


         judgment            will        be entered               against       you       by    default          for    the     relief       demanded                   below.




                                                                                                             1 of 2
FILED: WESTCHESTER COUNTY CLERK 03/18/2020 04:03 PM                                                                                                                                         INDEX NO. 54410/2020
NYSCEF DOC. NO. 1Case 7:21-cv-02739-KMK Document 1-1 Filed 03/31/21 Page 3 of 10
                                                                     RECEIVED  NYSCEF: 03/18/2020




                                                                                                     NOTICE


         The nature             of this        action       is for       breach          of contract             and        declaratory          judgment              arising         from         the
         Defendants'
                                   failure         to honor          the    insurance            policy          (Premier            Property            Protector           Policy        No.       Y AC-

         L9L-468034-017)                       issued        by      Defendants              to the        Plaintiffs.


                                                                                                                              Defendants'
         The      relief      sought         is:     A    judicial         declaration               concerning                                          obligation           to pay        the

         property           damage           claim        submitted              by     Plaintiffs         under          the   aforementioned                     insurance            policy,
         together           with      monetary            damages            in an amount                  not       less    than     $622,366.20,                 plus       interest,           costs,
         attorneys'
                              fees,     and        such      other         and    further        relief       as the         Court        may      direct.         Should           Defendants             fail
         to appear           herein,         judgment             will     be entered            by       default.


                                                                                                      VENUE



         Plaintiffs          designate             Westchester              County           as the        place          of trial    based        on the          fact      that     Plaintiff
         United        States         Tennis         Association,                Inc.     is a resident              of     Westchester                County.            CPLR         §503(c)




         Dated:            March       18, 2020




                                                                                                                                      DENLEA                 & CARTON,                    LLP




                                                                                                                                                 ef'
                                                                                                                                      By:                        I. Carton
                                                                                                                                      2         este       ester      Park      Drive
                                                                                                                                      Suite       410
                                                                                                                                      White            Plains,     New         York         10604

                                                                                                                                      (914)       331-0100




         Defendants'
                                   Address:


         175      Berkeley          Street

         Boston,           MA      02116




                                                                                                       2 of 2
FILED: WESTCHESTER COUNTY CLERK 03/01/2021 01:57 PM                                         INDEX NO. 54410/2020
                 Case 7:21-cv-02739-KMK Document 1-1 Filed 03/31/21 Page
NYSCEF DOC. NO. 11                                                       4 of 10
                                                                     RECEIVED  NYSCEF: 03/01/2021




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF WESTCHESTER
         _____________________________________________

         United States Tennis Association, Inc. and USTA
         National Tennis Center Incorporated,                          Index No. 54410/2020

                                               Plaintiffs,

                vs.
                                                                       COMPLAINT
         Employers Insurance Company of Wausau,
         a subsidiary of Liberty Mutual Holding Company, Inc.,
         Liberty Mutual Fire Insurance Company, Liberty
         Mutual Insurance Company, and Liberty Mutual
         Holding Company, Inc.,

                                       Defendants.
         _____________________________________________


                Plaintiffs United States Tennis Association, Inc. (“USTA”) and USTA National Tennis

         Center Incorporated (“USTA NTC”) (collectively, “Plaintiffs”), by and through their attorneys,

         Denlea & Carton LLP, as and for their Complaint against defendants Employers Insurance

         Company of Wausau, a subsidiary of Liberty Mutual Holding Company, Inc., Liberty Mutual Fire

         Insurance Company, Liberty Mutual Insurance Company, and Liberty Mutual Holding Company,

         Inc. (collectively, “Liberty Mutual”), allege as follows:

                                           NATURE OF THE ACTION

                1.      By this action, Plaintiffs seek to redress Liberty Mutual’s failure to honor its

         obligations and duties under a Premier Protector Insurance Policy issued to the USTA, Policy No.

         YAC-L9L-468034-017, for the policy period October 15, 2017 to October 15, 2018 (the “Policy”),

         under which the USTA and USTA NTC are insured parties.

                2.      Plaintiffs provided Liberty Mutual with written notice of a loss (the “Notice of

         Loss”) that occurred on or about March 22, 2018 when accumulated snow and ice caused damage



                                                             1

                                                       1 of 7
FILED: WESTCHESTER COUNTY CLERK 03/01/2021 01:57 PM                                             INDEX NO. 54410/2020
                 Case 7:21-cv-02739-KMK Document 1-1 Filed 03/31/21 Page
NYSCEF DOC. NO. 11                                                       5 of 10
                                                                     RECEIVED  NYSCEF: 03/01/2021




         to the roof of Arthur Ashe Stadium. Despite confirming receipt of the Notice of Loss, Liberty

         Mutual has failed and refused to honor the Policy, and has also failed to satisfy Plaintiffs’ demand

         for indemnification for and reimbursement of the damages, losses and repair costs that Plaintiffs

         incurred during the restoration of the roof of Arthur Ashe Stadium.

                3.      By this action, Plaintiffs seek to recover the economic damages they have suffered

         as a result of Liberty Mutual’s breach of its contractual obligations under the Policy, and a

         declaratory judgment arising from Liberty Mutual’s failure to honor the Policy and provide

         insurance coverage relating to the significant damage that Plaintiffs sustained to the roof of the

         Arthur Ashe Stadium.

                                                     PARTIES

                4.      Plaintiff USTA is a New York domestic not-for-profit corporation with its principal

         place of business at 70 West Red Oak Lane, White Plains, New York 10604. The USTA is the

         national governing body for the sport of tennis and the recognized leader in promoting and

         developing the sport’s growth on every level in the United States, from local communities to the

         crown jewel of the professional game, the US Open Tennis Championships.

                5.      Plaintiff USTA NTC is a New York domestic not-for-profit corporation with its

         principal place of business at 70 West Red Oak Lane, White Plains, New York 10604.

                6.      Upon information and belief, defendant Employers Insurance Company of Wausau,

         a subsidiary of Liberty Mutual Holding Company, Inc., is a foreign corporation doing business as

         Liberty Mutual Insurance Company, with a principal place of business at 2000 Westwood Drive,

         Wausau, Wisconsin 54401, duly authorized to carry on the insurance business in the State of New

         York, with a place of business in the State of New York.




                                                          2

                                                       2 of 7
FILED: WESTCHESTER COUNTY CLERK 03/01/2021 01:57 PM                                              INDEX NO. 54410/2020
                 Case 7:21-cv-02739-KMK Document 1-1 Filed 03/31/21 Page
NYSCEF DOC. NO. 11                                                       6 of 10
                                                                     RECEIVED  NYSCEF: 03/01/2021




                 7.     Upon information and belief, defendant Liberty Mutual Fire Insurance Company,

         the underwriting company for Liberty Mutual Insurance Company, is a foreign corporation with a

         principal place of business at 175 Berkeley Street, Boston, Massachusetts 02116, duly authorized

         to carry on the insurance business in the State of New York, with a place of business in the State

         of New York.

                 8.     Upon information and belief, defendant Liberty Mutual Insurance Company is a

         foreign corporation with a principal place of business at 175 Berkeley Street, Boston,

         Massachusetts 02116, duly authorized to carry on the insurance business in the State of New York,

         with a place of business in the State of New York.

                 9.     Upon information and belief, defendant Liberty Mutual Holding Company, Inc. is

         a foreign corporation with a principal place of business at 175 Berkeley Street, Boston,

         Massachusetts 02116, duly authorized to carry on the insurance business in the State of New York,

         with a place of business in the State of New York.

                                          JURISDICTION AND VENUE

                 10.    This action for breach of contract and a declaratory judgment is within the Court’s

         general original jurisdiction and not within the jurisdiction of any court of limited jurisdiction in

         this State.

                 11.    This Court has personal jurisdiction over this matter pursuant to CPLR 301

         and 302(a)(1) as Liberty Mutual regularly conducts business within the State of New York, and

         the events at issue occurred in the State of New York.

                 12.    Venue is proper in this county pursuant to CPLR 503(c) because the USTA is a

         resident of Westchester County.




                                                          3

                                                       3 of 7
FILED: WESTCHESTER COUNTY CLERK 03/01/2021 01:57 PM                                               INDEX NO. 54410/2020
                 Case 7:21-cv-02739-KMK Document 1-1 Filed 03/31/21 Page
NYSCEF DOC. NO. 11                                                       7 of 10
                                                                     RECEIVED  NYSCEF: 03/01/2021




                                            FACTUAL BACKGROUND

                13.      Arthur Ashe Stadium, a tennis stadium at Flushing Meadows – Corona Park in

         Queens, New York, is part of the USTA Billie Jean King National Tennis Center. It is the largest

         tennis stadium in the world, and the primary stadium of the US Open Tennis Championships.

                14.      For the period of October 15, 2017 to October 15, 2018, Liberty Mutual issued the

         Policy under which USTA and USTA NTC are insured parties.

                15.      The Policy provides coverage to Plaintiffs’ real property against all risks of direct

         physical loss or damage.

                16.      Plaintiffs have paid all requisite premiums to Liberty Mutual due under the Policy.

                17.      During a snowstorm on or about March 22, 2018, two fabric panels that comprised

         a portion of the roof of the Arthur Ashe Stadium were damaged (with significant tears) by the

         accumulated weight of snow and ice on the roof.

                18.      Plaintiffs subsequently incurred significant liabilities in connection with the repairs

         to the damage to the roof of the Arthur Ashe Stadium.

                19.      Plaintiffs provided their written Notice of Loss to Liberty Mutual on or about April

         18, 2018, specifically, the property damage to Arthur Ashe Stadium.

                20.      By letter dated June 13, 2018, Liberty Mutual acknowledged receipt of Plaintiffs’

         Notice of Loss, which confirmed, inter alia, the date of loss (March 22, 2018), the loss location

         (Arthur Ashe Stadium), Plaintiffs’ Policy with Liberty Mutual (YAC-L9-6804-017), and Liberty

         Mutual’s investigation of Plaintiffs’ loss involving the damage to the fabric of the roof of Arthur

         Ashe Stadium.

                21.      Despite confirming receipt of Plaintiffs’ Notice of Loss, Liberty Mutual has failed

         and refused to honor the Policy.




                                                           4

                                                        4 of 7
FILED: WESTCHESTER COUNTY CLERK 03/01/2021 01:57 PM                                                               INDEX NO. 54410/2020
                 Case 7:21-cv-02739-KMK Document 1-1 Filed 03/31/21 Page
NYSCEF DOC. NO. 11                                                       8 of 10
                                                                     RECEIVED  NYSCEF: 03/01/2021




                  22.      Plaintiffs demanded that Liberty Mutual indemnify them for the damages, losses

         and repair costs asserted.

                  23.      Despite Plaintiffs’ demand, Liberty Mutual has refused Plaintiffs’ demand for

         indemnification for the damages, losses and repair costs that Plaintiffs incurred during the

         restoration of the roof of Arthur Ashe Stadium.

                  24.      As a result of Liberty Mutual’s failure to honor the Policy, Plaintiffs commenced

         this lawsuit against Liberty Mutual by filing a summons with notice in New York Supreme Court,

         County of Westchester on March 18, 2020, under Index Number 54410/2020 (the “Action”).1

                  25.      A present, ripe and justiciable controversy exists between Plaintiffs and Liberty

         Mutual. Plaintiffs seek the recovery of monies arising from Liberty Mutual’s breach of its

         contractual obligations under the Policy, and a declaratory judgment adjudicating Liberty Mutual’s

         failure to honor the Policy and directing it to provide insurance coverage relating to the significant

         damage that Plaintiffs sustained to the roof of the Arthur Ashe Stadium.

                                                  FIRST CAUSE OF ACTION
                                                     (Breach of Contract)

                  26.      Plaintiffs repeat, reallege, and incorporate each and every allegation contained in

         this Complaint with the same force and effect as if fully set forth herein.

                  27.      In or around October 2017, Liberty Mutual issued the Policy, under which Plaintiffs

         are insured parties.

                  28.      The Policy is a valid, binding, and enforceable contract.

                  29.      Plaintiffs have performed all of their obligations in connection with the Policy,

         including the payment of all premiums to Liberty Mutual, and Plaintiffs have made demand for


         1
              Plaintiffs’ Complaint is timely because Plaintiffs and Liberty Mutual agreed, through a series of stipulations, that
         the time for Plaintiffs to serve their Complaint pursuant to CPLR 3012(b) was extended to and including March 1,
         2021.


                                                                    5

                                                                5 of 7
FILED: WESTCHESTER COUNTY CLERK 03/01/2021 01:57 PM                                              INDEX NO. 54410/2020
                 Case 7:21-cv-02739-KMK Document 1-1 Filed 03/31/21 Page
NYSCEF DOC. NO. 11                                                       9 of 10
                                                                     RECEIVED  NYSCEF: 03/01/2021




         payment from Liberty Mutual for indemnification for the damages, losses and repair costs that

         Plaintiffs incurred during the restoration of the roof of Arthur Ashe Stadium to which they are

         entitled under the Policy.

                30.      Liberty Mutual has breached its contractual obligations and duties to Plaintiffs

         under the Policy, including Liberty Mutual’s obligation to honor the Policy and provide insurance

         coverage relating to the significant damage that Plaintiffs sustained to the roof of the Arthur Ashe

         Stadium.

                31.      As a result of Liberty Mutual’s breach of its contractual obligations to Plaintiffs

         under the Policy, Plaintiffs have been damaged in an amount to be determined at trial.

                                          SECOND CAUSE OF ACTION
                                             (Declaratory Judgment)

                32.      Plaintiffs repeat, reallege, and incorporate each and every allegation contained in

         this Complaint with the same force and effect as if fully set forth herein.

                33.      Plaintiffs are named policy holders under the Policy issued by Liberty Mutual.

                34.      Plaintiffs have made demand for payment from Liberty Mutual for indemnification

         for the damages, losses and repair costs that Plaintiffs incurred during the restoration of the roof

         of Arthur Ashe Stadium.

                35.      Pursuant to the Policy, Liberty Mutual is obligated to indemnify Plaintiffs for the

         damages, losses and repair costs that Plaintiffs incurred during the restoration of the roof of Arthur

         Ashe Stadium.

                36.      Liberty Mutual has failed to honor the Policy (despite Plaintiffs’ payment of the

         premiums), failed to acknowledge its obligations and duties under the Policy, and has disregarded

         Plaintiffs’ demand for indemnification for the damages, losses and repair costs that Plaintiffs

         incurred during the restoration of the roof of Arthur Ashe Stadium.



                                                           6

                                                        6 of 7
FILED: WESTCHESTER COUNTY CLERK 03/01/2021 01:57 PM                                            INDEX NO. 54410/2020
                Case 7:21-cv-02739-KMK Document 1-1 Filed 03/31/21 Page
NYSCEF DOC. NO. 11                                                      10 of 10
                                                                    RECEIVED  NYSCEF: 03/01/2021




                37.     By reason of the foregoing, a present, ripe, and justiciable controversy exists

         between Plaintiffs and Liberty Mutual. Plaintiffs therefore seek a declaratory judgment that

         Liberty Mutual has a duty to honor the Policy and indemnify Plaintiffs for their damages, losses

         and repair costs.

                                             PRAYER FOR RELIEF

                WHEREFORE, Plaintiffs request judgment and relief as follows:

                A.      On the First Cause of Action, awarding Plaintiffs damages in an amount to be

         determined at trial;

                B.      On the Second Cause of Action, declaring that Liberty Mutual has a duty and

         obligation to indemnify Plaintiffs for their Notice of Loss submitted under the Policy; and

                C.      Granting such other and further relief as this Court deems just and proper, together

         with interest, attorneys’ fees, costs and disbursements incurred in connection with this Action.

         Dated: March 1, 2021
                White Plains, New York


                                                      DENLEA & CARTON LLP


                                                      By: _______________________________
                                                             Jeffrey I. Carton, Esq.
                                                             Joseph M. Licare, Esq.
                                                             Craig M. Cepler, Esq.
                                                      2 Westchester Park Drive, Suite 410
                                                      White Plains, New York 10604
                                                      Telephone: (914) 331-0100
                                                      Facsimile: (914) 331-0105
                                                      Attorneys for Plaintiffs United States Tennis
                                                      Association, Inc. and USTA National Tennis Center
                                                      Incorporated




                                                          7

                                                      7 of 7
